Citation Nr: 1731829	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  11-28 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for a scar, status post medial meniscal repair, left knee.

2.  Entitlement to a rating in excess of 20 percent for status post medial meniscal repair, left knee with traumatic arthritis.


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from February 1982 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued the Veteran's rating for his for his status post medial meniscal repair, left knee with traumatic arthritis and scar, status post medial meniscal repair, left knee.

The issue of status post medial meniscal repair, left knee with traumatic arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have one or more scars that are unstable or painful; superficial and nonlinear; or deep and nonlinear.


CONCLUSION OF LAW

The criteria for a compensable rating for a scar status post medial meniscal repair, left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a higher disability rating is warranted for the service-connected status post medial meniscal repair, left knee.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In March 2011 the Veteran underwent a VA examination.  The veteran reported a scar of the left anterior knee which was caused by surgery (meniscus repair, arthroscopy, and ACL repair) in 1990 and 1991.  He reported that the scar was not painful.  The Veteran reported no other symptoms.  The examiner reported five scars.

First, there was a linear scar precisely located mid left knee.  The entire scar measured 8.5 cm by 0.5 cm.  The scar was not painful on examination and there was no skin breakdown.  The scar was superficial with no underlying tissue damage.  Inflammation was absent.  Edema was absent.  There was no keloid formation.  The scar was not disfiguring.  The scar did not limit the Veteran's motion and there was no limitation of function due to the scar.

Second, there was a linear scar precisely located left medial knee.  The entire scar measured 1 cm by 0.3 cm.  The scar was not painful on examination and there was no skin breakdown.  The scar was superficial with no underlying tissue damage.  Inflammation was absent.  Edema was absent.  There was no keloid formation.  The scar was not disfiguring.  The scar did not limit the Veteran's motion and there was no limitation of function due to the scar.

Third, there was a linear scar precisely located left lateral knee.  The entire scar measured 1 cm by 0.3 cm.  The scar was not painful on examination and there was no skin breakdown.  The scar was superficial with no underlying tissue damage.  Inflammation was absent.  Edema was absent.  There was no keloid formation.  The scar was not disfiguring.  The scar did not limit the Veteran's motion and there was no limitation of function due to the scar.

Fourth, there was a linear scar precisely located left lateral knee.  The entire scar measured 1 cm by 0.2 cm.  The scar was not painful on examination and there was no skin breakdown.  The scar was superficial with no underlying tissue damage.  Inflammation was absent.  Edema was absent.  There was no keloid formation.  The scar was not disfiguring.  The scar did not limit the Veteran's motion and there was no limitation of function due to the scar.

Fifth, there was a linear scar precisely located left lateral knee.  The entire scar measured 0.7 cm by 0.2 cm.  The scar was not painful on examination and there was no skin breakdown.  The scar was superficial with no underlying tissue damage.  Inflammation was absent.  Edema was absent.  There was no keloid formation.  The scar was not disfiguring.  The scar did not limit the Veteran's motion and there was no limitation of function due to the scar.

In January 2016 the Veteran underwent a VA scars examination.  The examiner reviewed the Veteran's VA treatment records and conducted an in-person examination.  The examiner reported that there were no unstable scars, with frequent loss of covering of skin over the scar.  The examiner found that the service-connected scar was linear and measured 7 cm.  No superficial non-linear scars or deep non-linear scars were noted.  The examiner indicated that the scar did not result in limitation of function and that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar.  The examiner indicated that the scar did not impact the Veteran's ability to work.

The Veteran is currently service connected for his scar under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804.  Pursuant to that DC, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118.  Under DC 7804, the Board finds that the evidence shows a disability picture does not warrant a compensable rating.  The Veteran's medical history shows that Veteran does not have any scars that are painful or unstable.  A higher rating under DC 7804 is not warranted without one or more unstable or painful scars.  

The Board has also considered whether a higher rating may be warranted under DC 7802.  That DC contemplates superficial, non-linear scars not of the head, face, or neck, allowing a maximum 10 percent rating where the area of the scar is at least 929 square centimeters.  Because the medical records demonstrate that the Veteran only has linear scars, DC 7802 is inapplicable, and, in any view of the matter, would not result in a higher disability rating.  38 C.F.R. § 4.118, DC 7802.

Lastly, the Board has considered DC 7801 which contemplates deep and non-linear scars not of the head, face, or neck.  Such scars that affect an area of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrant a 20 percent rating.  Such scars that affect an area of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrant a 30 percent rating.  Such scars that affect an area of 144 square inches (939 sq. cm.) or greater warrant a 40 percent rating.  38 C.F.R. § 4.118, DC 7801.  Here, the Board notes that there is no objective medical evidence of the Veteran having deep and non-linear scars, therefore, DC 7801 is inapplicable, and, in any view of the matter, would not result in a higher disability rating.  See id.  

The Board has identified no other applicable DCs that may provide an even higher disability rating.  

The Board finds that the Veteran is competent and credible to report the symptoms of his scar.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to generally describe his scar and there is no reason to question his credibility, the precise measurements of a scar is a complex medical issue that cannot be addressed competently by the Veteran in this case.  Jandreau, 492 F.3d 1372 at 1377; see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The record does not show that the Veteran in this case has experience, skills, or training needed to provide such precise measurements.  As such, the Board will assign more weight to the examiners' findings.


ORDER

Entitlement to a compensable rating for a scar, status post medial meniscal repair, left knee with traumatic arthritis is denied.


REMAND

Unfortunately, upon review of the record, the Board finds that the issue must be remanded.  On remand, the Board finds that a new VA examination and opinion is warranted for the status post medial meniscal repair, left knee with traumatic arthritis disability claim.  

The Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The final sentence of § 4.59 reads "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The examinations on file have not met this requirement.  The examination conducted on remand should include all necessary testing.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's status post medial meniscal repair, left knee with traumatic arthritis disability.  The claims file should be made available to the examiner for review in connection with the examination. 

The examiner should provide findings as to the range of motion of the left knee, including flexion and extension.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must provide a complete rationale for all the findings and opinions.

2.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


